Citation Nr: 0734673	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  06-26 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
operative residuals of an osteochondroma of the right first 
rib area.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel

INTRODUCTION

The veteran had active military service from July 1972 
through March 1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in Salt Lake City in July 2007.  A 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  By an April 1974 rating decision, the RO denied service 
connection for osteochondroma of the right first rib; the 
veteran did not appeal.

2.  A claim to reopen was denied in October 1976; a statement 
of the case was issued in January 1977, but no appeal was 
perfected.

3.  Evidence received since the October 1976 rating action 
was previously before agency decision makers, and is 
therefore cumulative or redundant of the evidence on record 
at the time of the last prior final denial.


CONCLUSION OF LAW

New and material evidence sufficient to reopen the veteran's 
claim of entitlement to service connection for post-operative 
residuals of an osteochondroma of the right first rib area 
has not been received.  38 U.S.C.A. §§ 1110, 5108 (West 
2002); 38 C.F.R. §§ 3.303, 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).

The Board notes that although the VCAA has changed the 
standard for processing veterans' claims, the VCAA has left 
intact the requirement that new and material evidence be 
received in order to reopen a previously and finally denied 
claim under 38 U.S.C.A. § 5108.  This is required before the 
Board may determine whether the duty to assist is fulfilled 
and proceed to evaluate the merits of the claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See 
38 U.S.C.A. § 5103A(f).

Notwithstanding the above, in the present case, the Board 
notes that the veteran was apprised of VA's duty to both 
notify and assist by way of VCAA correspondence dated in 
January and March of 2006.  (Although the complete notice 
required by the VCAA was not provided until after the RO 
adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.)

Specifically, regarding VA's duty to notify, the 
notifications to the veteran apprised him of what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran either identify or submit any evidence or information 
he had pertaining to his claim.  The veteran was also 
apprised of the criteria for assigning disability ratings and 
for award of an effective date, see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), and he was informed of 
the requirement that new and material evidence must be 
received in order to reopen a claim, and he was told what was 
required to substantiate the underlying service connection 
claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This duty to assist contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

In the present case, the RO obtained the veteran's service 
medical records (SMRs), and VA medical records.  VA has no 
duty to inform or assist that was unmet.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  In this case, service connection was denied for 
osteochondroma of the right first rib in a rating decision 
dated in April 1974.  The veteran did not appeal, and the 
decision is therefore a final decision.  38 C.F.R. § 20.1103 
(2007).  In October 1976, the veteran submitted a claim to 
reopen, which was denied because no new and material evidence 
was submitted.  The veteran submitted a notice of 
disagreement in December 1976 as to the continued denial of 
service connection, and the RO issued a statement of the 
case, (SOC) in January 1977.  However, the veteran never 
perfected his appeal by submitting a VA Form 9 (substantive 
appeal) within 60 days of the issuance of the SOC, and 
therefore his appeal was closed.

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Thus, the veteran's claim may not be reopened unless VA has 
received evidence that was both not of record at the time of 
the October 1976 denial, and that also raises a reasonable 
possibility of substantiating the claim that the veteran's 
osteochondroma is related to military service.

At the time of the October 1976 denial, the relevant evidence 
of record consisted of the veteran's SMRs and VA Hospital 
records dated from June 1, 1973 to June 12, 1973,  relating 
to the removal of a tumor at the right first rib.  It also 
included an August 1975 statement from the veteran's mother 
regarding the veteran's condition at entry onto active 
service and at the time of his separation.  The only evidence 
received since this prior decision denying the claim to 
reopen, consists of the veteran's March 2006 submission of 
his SMRs, and VA Hospital records dated from June 1, 1973 to 
June 12, 1973, all of which were of record and considered by 
the RO in its April 1974 denial of service connection.  

Therefore, because the only medical evidence received since 
the last prior final denial in October 1976 is cumulative or 
redundant; the Board finds that new and material evidence 
adequate to reopen the previously denied claim of service 
connection for post-operative residuals of an osteochondroma 
of the right first rib area has not been received, and the 
application to reopen will therefore be denied.  

The veteran's testimony provides greater detail regarding his 
contentions about what happened in service, but it is not new 
and material evidence.  The determinative, but missing, 
evidence would be medical evidence that the osteochondroma 
either began during or worsened during his short period of 
military service.  (The RO previously determined that the 
veteran's osteochondroma was congenital in nature and was not 
aggravated during service.)  The veteran is not competent to 
provide such medical information regarding the nature of a 
disease or its progression; consequently, his testimony does 
not raise a reasonable possibility of substantiating his 
claim.


ORDER

New and material evidence having not been received to reopen 
the veteran's claim of service connection for post-operative 
residuals of an osteochondroma of the right first rib area, 
the application to reopen is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


